In re: Maryland National Insurance Company applying for writs of certiorari, prohibition and mandamus.
Granted. See order Orleans Parish.
*550On considering the petition of relator in the above entitled and numbered cause:
It is ordered that the Honorable Matthew S. Braniff, Judge, Criminal District Court, Parish of Orleans, issue commissions permitting the relator, Maryland National Insurance Company, to take the depositions of Mr. W. Hardie Davis and Mr. William Stroud in Miami, Florida.
It is further ordered that in the event the respondent judge fails to comply with the aforesaid order on or before March 26, 1970, that a writ of certiorari issue herein directing the trial judge to transmit to the Supreme Court of Louisiana, the record in duplicate, or a certified copy of the record in duplicate, in this proceeding and that said judge shall show cause in this Court on June 10, 1970 at 11:00 a. m. why the petition of relator should not be granted.